Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 1 of 8




         EXHIBIT 5
           Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 2 of 8


From:            Chung, Jaysen S.
To:              Ryan Loveless
Cc:              *** GDC-Dell_WSOU; bshelton@sheltoncoburn.com; IPTeam; mark waltfairpllc.com
Subject:         RE: WSOU v. Dell et al., Case Nos. 6:20-CV-00473-486; Revised List of Terms/Constructions
Date:            Monday, February 8, 2021 10:03:40 PM
Attachments:     WSOU_Dell et al. - Chart re Narrowed Proposed Claim Terms.pdf


Ryan,

In view of the Court’s order, Defendants identify the attached disputes to brief to the Court. With respect to those terms that Defendants do
not include in this list, Defendants maintain their position that the proposed constructions (or indefiniteness) for those terms should be
adopted. However, due only to the constraints imposed by the Court, Defendants are forced to select terms for construction at this time that
do not include all terms that should be construed. Should those claims that implicate such terms remain in the case, Defendants reserve the
right to seek relief from the Court on those terms.

With respect to the ‘921 Patent, in an effort to limit the terms presented to the Court, although Defendants believe their proposed
constructions below are the appropriate constructions, in view of the limits on the number of terms for construction imposed by the Court,
Defendants’ are willing to accept WSOU’s proposals for the following terms with the proposed modifications. We understand, based on the
meet and confer process, that the addition to WSOU’s Proposal of “and equivalent structures” was agreeable to WSOU. Please let us know if
WSOU will agree to the remaining modifications.


Claim Term, Clause, or Claim(s) Defendants’ Proposal                                             WSOU’s Proposal (with
Phrase                                                                                           Defendants’ edits)
“computing means for 1, 9, 17 This term is subject to 35 U.S.C. § 112, ¶ 6.                      Subject to means-plus-function
control of the nodes”                                                                            construction.
                                Claim 1
(claim 1) /
                                                                                                 Function: control of the nodes
“computing means for            Function: control of the nodes
controlling the node”                                                                            Structure: CPU 206; and equivalent
                                Structure: Control plane 200 including CPU
(claims 9 & 17)                                                                                  structures
                                206; and equivalent structures
                                       Claims 9 & 17
                                       Function: controlling the node
                                Structure: Control plane 200 including CPU
                                206; and equivalent structures
“means for fast        1, 9, 17 This term is subject to 35 U.S.C. § 112, ¶ 6. Subject to means-plus-function
propagation of node                                                           construction.
related information             Claim 1
                                                                              Function: fast propagation of node
between the data
                                Function: [1] fast propagation of node        related information between the
plane means in each
                                related information between the data          data plane means in each node and
node and forwarding
                                plane means in each node and [2]              forwarding the information to the
the information to the
                                forwarding the information to the             computing means in the network
computing means in
                                computing means in the network
the network” (claim 1)                                                        Structure: 3:19-52 (switching fabric
/ “means for fast                                                             214 and link interface 216; wherein
                                Structure: Switching fabric 214 and link
propagation of node                                                           the link interface comprisesing a fast
                                interface 216, wherein the link interface
related information to                                                        link state processor (FSLP) 218 and a
                                comprises Fast Link State processor (FLSP)
and from the data                                                             link    failure    database    (LFDB)
                                218 and link failure database (LFDB) 228;
plane means in other                                                          structure 228), 4:1-4, 7:18-20
                                and equivalent structures
nodes in the network                                                          (forwarding to CPU over link 236);
and forwarding the                                                            and equivalent structures
                                Claim 9 & 17
information to the
computing means”                Function: [1] fast propagation of node
(claims 9 & 17)                 related information to and from the data
                                plane means in other nodes in the network
                                and [2] forwarding the information to the
                                computing means

                                    Structure: Switching fabric 214 and link
                                    interface 216, wherein the link interface
                                    comprises Fast Link State processor (FLSP)
                                    218 and link failure database (LFDB) 228;
                                    and equivalent structures
“means for fast            1, 9, 17 This term is subject to 35 U.S.C. § 112, ¶ 6. Subject to means-plus-function
propagation of link                                                               construction.
           Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 3 of 8


state information”                 Claims 1, 9, and 17
                                                                              Function: fast propagation of link
                                   Function: fast propagation of link state   state information
                                   information
                                                                              Structure: 7:60-8:3 (Fast Link State
                                                                              Processor (FLSP) 218, Fabric
                                   Structure: Switching fabric 214 and link
                                                                              Interface 226 and Switch Fabric 214
                                   interface 216, wherein the link interface
                                                                              structurefor sending FSLMs), 8:21-
                                   comprises Fast Link State processor (FLSP)
                                                                              27; and equivalent structures
                                   218 and link failure database (LFDB) 228;
                                   and equivalent structures

In view of the 15 terms now in group 1, and our shift of the 435 to group 3, here is the breakdown of pages we wish to allocate.

          Group                     Terms           Opening/Response          Reply/Sur-reply
 Group 1 (4 patents)                  15                   35                       18
 133
 800
 309
 360
 Group 2 (2 patents)                  4                     15                       7
 144
 921
 Group 3 (3 patents)                  8                     30                      15
 489
 020
 435
 Group 4 (3 patents)                  9                     30                      15
 536
 888
 129


Jaysen S. Chung


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8271 • Fax +1 415.374.8405
JSChung@gibsondunn.com • www.gibsondunn.com



From: Rosenthal, Brian A.
Sent: Monday, February 8, 2021 10:05 AM
To: Ryan Loveless <ryan@etheridgelaw.com>
Cc: *** GDC-Dell_WSOU <GDC-Dell_WSOU@gibsondunn.com>; bshelton@sheltoncoburn.com; IPTeam <IPTeam@etheridgelaw.com>; mark
waltfairpllc.com <mark@waltfairpllc.com>
Subject: RE: WSOU v. Dell et al., Case Nos. 6:20-CV-00473-486; Revised List of Terms/Constructions

Ryan – we will respond later today.

Brian A. Rosenthal


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2339 • Mobile +1 703.989.7879
BRosenthal@gibsondunn.com • www.gibsondunn.com



From: Ryan Loveless <ryan@etheridgelaw.com>
Sent: Friday, February 5, 2021 4:27 PM
To: Rosenthal, Brian A. <BRosenthal@gibsondunn.com>
Cc: *** GDC-Dell_WSOU <GDC-Dell_WSOU@gibsondunn.com>; bshelton@sheltoncoburn.com; IPTeam <IPTeam@etheridgelaw.com>; mark
waltfairpllc.com <mark@waltfairpllc.com>
            Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 4 of 8


Subject: RE: WSOU v. Dell et al., Case Nos. 6:20-CV-00473-486; Revised List of Terms/Constructions

[External Email]
Counsel:

In light of the Court’s order, please provide your list of 36 terms across the cases by Monday, February 8, at noon CT. Also, OGP 3.2
prescribes the following page count for the groups.

          Group                       Opening/Response                   Reply/Sur-reply
 Group 1 (4 patents)                         30                                15
 Group 2 (2 patents)                         20                                10
 Group 3 (2 patents)                         20                                10
 Group 4 (4 patents)                         30                                15

For opening and response briefs, this is a total of 100 pages. Please let us know how you wish to allocate those 100 pages between the 4
briefs. For example, if you want to move 10 pages from Group 4 to Group 1, we would consider that proposal, as long as the total pages is
still 100 pages. We look forward to your timely reply by Monday noon. Time is of essence given we are drafting our brief now.

Ryan Loveless | Etheridge Law Group
2600 East Southlake Blvd | Suite 120-324 |Southlake, TX 76092
ryan@etheridgelaw.com | T 972 292 8303 | F 817 887 5950


From: Rosenthal, Brian A. <BRosenthal@gibsondunn.com>
Sent: Thursday, February 4, 2021 1:10 PM
To: Ryan Loveless <ryan@etheridgelaw.com>
Cc: *** GDC-Dell_WSOU <GDC-Dell_WSOU@gibsondunn.com>; bshelton@sheltoncoburn.com; IPTeam <IPTeam@etheridgelaw.com>; mark
waltfairpllc.com <mark@waltfairpllc.com>
Subject: RE: WSOU v. Dell et al., Case Nos. 6:20-CV-00473-486; Revised List of Terms/Constructions

Ryan,

As you are aware, there is a pending dispute with the Court as to the Group 1 patents. Defendants therefore will provide WSOU with a
revised list as to Group 1 once the Court has resolved the dispute.

For Groups 2-4, below is a narrowed list of terms, with the ’435 patent in Group 3 as proposed by Defendants. We are providing this
narrowed set to comply with the Court’s limits on claim construction terms. We reserve our right to pursue later in this case all claim
construction arguments we previously identified, including indefiniteness arguments, that we are not able to identify here based on the
Court’s limits. Note also that we have simplified the “processing unit” term in the ‘435 patent.

        A.                  GROUP 2 (8 terms)

                   1.                   ’144 Patent

Claim Term, Clause, or Phrase                         Claim(s)        Defendants’ Construction                     Plaintiff’s Construction
“group of communication traffic”                      1, 4, 11, 12,   “traffic in a VLAN or other identifiable     Plain and ordinary meaning
                                                      14              communications group”
“V is a group identifier                              1, 11, 14       Plain and ordinary meaning; but the group    Plain and ordinary meaning
corresponding to the group of                                         identifier cannot be a hash value based on
communication traffic”                                                packet fields such as source address and
                                                                      destination address
“contiguous communication path” / 1, 11, 14                           Indefinite                                   Plain and ordinary meaning
“the plurality of contiguous
communication paths”
                 2.                   ’921 Patent

Claim Term, Clause, or Phrase    Claim(s)                         Defendants’ Construction                         Plaintiff’s Construction
“computing means for control of 1, 9, 17                          This term is subject to 35 U.S.C. § 112, ¶ 6.    Subject to means-plus-function construction.
the nodes” (claim 1) /
                                                                  Claim 1                                          Function: control of the nodes
“computing means for controlling
the node” (claims 9 & 17)                                         Function: control of the nodes                   Structure: CPU 206
                                                                  Structure: Control plane 200 including CPU
                                                                  206; and equivalent structures
                                                                  Claims 9 & 17
           Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 5 of 8


                                               Function: controlling the node
                                               Structure: Control plane 200 including CPU
                                               206; and equivalent structures
“data plane means for forwarding 1, 9, 17      This term is subject to 35 U.S.C. § 112, ¶ 6.    Subject to means-plus-function construction.
packets between the nodes”                     Claim 1
(claim 1) / “data plane means for
                                               Function: forwarding packets between the Function: forwarding packets between the
forwarding packets to other nodes
                                               nodes                                    nodes
in the network” (claims 9 & 17)
                                               Structure: Data plane 202 (distinct from the Structure: 4:44-60 (link interface 216 and
                                               computing means) including switching fabric switching fabric 214)
                                               214 and link interface 216; and equivalent
                                               structures
                                               Claim 9 & 17
                                               Function: forwarding packets to other nodes
                                               in the network
                                               Structure: Data plane 202 (distinct from the
                                               computing means) including switching fabric
                                               214 and link interface 216; and equivalent
                                               structures
“means for fast propagation of    1, 9, 17     This term is subject to 35 U.S.C. § 112, ¶ 6. Subject to means-plus-function construction.
node related information between
                                                                                              Function: fast propagation of node related
the data plane means in each                   Claim 1
                                                                                              information between the data plane means
node and forwarding the
                                               Function: [1] fast propagation of node related in each node and forwarding the information
information to the computing
                                               information between the data plane means in to the computing means in the network
means in the network” (claim 1) /
                                               each node and [2] forwarding the information
“means for fast propagation of                                                                Structure: 3:19-52 (switching fabric 214 and
                                               to the computing means in the network
node related information to and                                                               link interface 216 comprising a fast link state
from the data plane means in                                                                  processor (FSLP) and a link failure database
                                               Structure: Switching fabric 214 and link
other nodes in the network and                                                                (LFDB) structure), 4:1-4, 7:18-20 (forwarding
                                               interface 216, wherein the link interface
forwarding the information to the                                                             to CPU over link 236)
                                               comprises Fast Link State processor (FLSP) 218
computing means” (claims 9 & 17)
                                               and link failure database (LFDB) 228; and
                                               equivalent structures

                                               Claim 9 & 17
                                               Function: [1] fast propagation of node related
                                               information to and from the data plane means
                                               in other nodes in the network and [2]
                                               forwarding the information to the computing
                                               means

                                               Structure: Switching fabric 214 and link
                                               interface 216, wherein the link interface
                                               comprises Fast Link State processor (FLSP) 218
                                               and link failure database (LFDB) 228; and
                                               equivalent structures
“means for fast propagation of link 1, 9, 17   This term is subject to 35 U.S.C. § 112, ¶ 6.  Subject to means-plus-function construction.
state information”
                                                                                                Function: fast propagation of link state
                                               Claims 1, 9, and 17
                                                                                                information
                                               Function: fast propagation of link state
                                                                                                Structure: 7:60-8:3 (FLSP 218, Fabric
                                               information
                                                                                                Interface 226 and Switch Fabric 214
                                                                                                structure for sending FSLMs), 8:21-27.
                                               Structure: Switching fabric 214 and link
                                               interface 216, wherein the link interface
                                               comprises Fast Link State processor (FLSP) 218
                                               and link failure database (LFDB) 228; and
                                               equivalent structures
“fast propagation”                  1, 9, 17   Indefinite                                     Plain and ordinary meaning

                                               In the alternative this means “much faster
                                               than using the computing means, e.g. by using
                                               OSPF routing protocol”
             Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 6 of 8



         A.                  GROUP 3 (10 terms)

                   1.                   ’489 Patent

Claim Term, Clause, or Phrase                      Claim(s)    Defendants’ Construction                        Plaintiff’s Construction
“the first set of port interfaces of               1, 8, 15    Indefinite                                      Plain and ordinary meaning
the multi-chassis link aggregate”
                  2.                   ’020 Patent

Claim Term, Clause, or Phrase      Claim(s)                   Defendants’ Construction                         Plaintiff’s Construction
“removing, at the network node, 1, 6                          Indefinite                                       Plain and ordinary meaning
the protocol data of a portion of
protocol layers from the received
data stream” (claim 1) / “removes
protocol data from a portion of
protocol layers from a data
stream” (claim 6)
“a control unit which removes      6                          Indefinite                                       Plain and ordinary meaning
protocol data from a portion of
protocol layers from a data stream                            In the alternative: this term is subject to 35
received from the communication                               U.S.C. § 112, ¶ 6.
network via the second interface,
the data stream comprising useful                             Function: [1] removes protocol data from a
data and the protocol data, and                               portion of protocol layers from a data stream
switches a remaining data stream                              received from the communication network via
to be transmitted to one of the                               the second interface, the data stream
terminals via the first interface”                            comprising useful data and the protocol data,
                                                              and [2] switches a remaining data stream to
                                                              be transmitted to one of the terminals via the
                                                              first interface

                                                              Structure: control unit CONTR executing
                                                              function PHN, containing processes P1 to P3
                                                              and function SW; and equivalent structures
“bus system”                                      1, 6        “a network that does not include any active      Plain and ordinary meaning
                                                              components such as switching nodes,
                                                              gateways, routers, or bridges, wherein all
                                                              nodes are connected to a single wire”
                   3.                   ’435 Patent

Claim Term, Clause, or Phrase         Claim(s)                 Defendants’ Construction                        Plaintiff’s Construction
“setting the IPPC of one of the ports 1, 8, 13                 order of steps                                  Plain and ordinary meaning
of one of said bridges within the
MSTI to a lower IPPC when said port                            The setting of the IPPC to a lower IPPC must
is part of the VLAN member set”                                occur after the creation and configuration of
                                                               the Multiple Spanning Tree Instances step
                                                               and after the creation of the VLAN member
                                                               sets step
“Multiple Spanning Tree Protocol      3, 14                    Indefinite                                    Plain and ordinary meaning
(MSTP) engine”
“processing unit for setting the      8                        This is subject to 35 U.S.C. § 112, ¶ 6.        Plain and ordinary meaning
Internal Port Path Cost (IPPC) of one
                                                               Function: setting the Internal Port Path Cost
of the ports of one of said bridges
                                                               (IPPC) of one of the ports of one of said
within the MSTI…”
                                                               bridges within the MSTI…
                                                               Structure: Indefinite




“among the last ones” / “among the 6, 10, 17                   Indefinite                                      Plain and ordinary meaning
           Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 7 of 8


first ones”
“ideally”                                           7, 11, 18    Indefinite                                       Plain and ordinary meaning
entirety of claims                                  9–11, 13–    Indefinite                                       Plain and ordinary meaning
                                                    18

       B.                  GROUP 4 (10 terms)

                             1.                   ’536 Patent

Claim Term, Clause, or Phrase                  Claim(s)         Defendants’ Construction                          Plaintiff’s Construction
“bridge”                                       1, 12            “a network interface device that operates no      Plain and ordinary meaning
                                                                higher than the data link layer”
“channel in a connection-based        1, 12                     “one of the paths that has been established in    Plain and ordinary meaning
network”                                                        a network for communications”
“means for reading priorities of      12                        This term is subject to 35 U.S.C. § 112, ¶ 6.     Subject to means-plus-function construction.
data frames directed by the bridge
                                                                                                                  Function: reading priorities of data frames
to at least a first one of the bridge                           Function: reading priorities of data frames
                                                                                                                  directed by the dribe [sic] to at least a first
ports”                                                          directed by the bridge to at least a first one of
                                                                                                                  one of the bridge ports
                                                                the bridge ports
                                                                                                                  Structure: bridge, and equivalents thereof

                                                                Structure: Indefinite
“forwarding system configured to 1                              This term is subject to 35 U.S.C. § 112, ¶ 6.     Plain and ordinary meaning
read a priority of a data frame to
be forwarded onto the                                           Function: read a priority of a data frame to be
connection-based network by way                                 forwarded onto the connection-based
of the first one of the ports,                                  network by way of the first one of the ports,
identify a service interface which                              identify a service interface which the map
the map indicates corresponds to                                indicates corresponds to the read user priority
the read user priority and forward                              and forward the data frame over the channel
the data frame over the channel                                 in the connection-based network associated
in the connection-based network                                 with the identified service interface
associated with the identified
service interface”
                                                                Structure: Indefinite
                 2.                   ’888 Patent

Claim Term, Clause, or Phrase                       Claim(s)     Defendants’ Construction                         Plaintiff’s Construction
“stackable trunk port”                              1, 15        “trunk port supporting the Riverstone            Plain and ordinary meaning
                                                                 solution (i.e. the additional extension 802.1Q
                                                                 packet header)”
“backbone VLAN trunk”                               1, 15        “data transport trunk links defined between      Plain and ordinary meaning
                                                                 stackable trunk ports on core routers”
“wherein the selection and             1, 15                     “wherein the provisioning method ignores         Plain and ordinary meaning
association of at least one backbone                             the designation of a backbone VLAN trunk as
VLAN ID with each one of the                                     in-use or stand-by when associating the
corresponding plurality of backbone                              backbone VLAN ID with the backbone VLAN
VLAN trunks is undertaken                                        trunks (as opposed to, during association of
irrespective of one of an in-use and a                           VLANs with trunks, explicitly designating
stand-by designation of each one of                              physical VLANs associated with a logical VLAN
the plurality of backbone VLAN                                   as in-use and explicitly designating other
trunks and each one of the plurality                             physical VLANs associated with the logical
of stackable trunk ports” (claim 1) /                            VLAN as back-up)”
“wherein the association of the
plurality of backbone VLAN IDs with
the backbone VLAN trunk is
undertaken irrespective of one of an
in-use and a stand-by designation of
the backbone VLAN trunk and the at
least one stackable trunk port”
(claim 15)
“associating each of the backbone      1                         Indefinite                                       Plain and ordinary meaning
VLAN ID with each one of the
plurality of backbone VLAN trunks”                               In the alternative: “associating each of the
                                                                 backbone VLAN ID with all of the backbone
            Case 6:20-cv-00480-ADA Document 82-7 Filed 03/17/21 Page 8 of 8


                                                                 VLAN trunks”
                   3.                   ’129 Patent

Claim Term, Clause, or Phrase                         Claim(s)   Defendants’ Construction                  Plaintiff’s Construction
“rate of change”                                      3          Plain and ordinary meaning; not an        Plain and ordinary meaning
                                                                 instantaneous value measured at a fixed
                                                                 point in time
“initiating a poll of resources in the 3                         Both of these events trigger a poll       Plain and ordinary meaning
nodes of the network by the
management station in response to
reporting from the node or a time
interval being exceeded”




Brian A. Rosenthal


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2339 • Mobile +1 703.989.7879
BRosenthal@gibsondunn.com • www.gibsondunn.com



From: Ryan Loveless <ryan@etheridgelaw.com>
Sent: Thursday, February 4, 2021 12:30 AM
To: Rosenthal, Brian A. <BRosenthal@gibsondunn.com>
Cc: *** GDC-Dell_WSOU <GDC-Dell_WSOU@gibsondunn.com>; bshelton@sheltoncoburn.com; IPTeam <IPTeam@etheridgelaw.com>; mark
waltfairpllc.com <mark@waltfairpllc.com>
Subject: WSOU v. Dell et al., Case Nos. 6:20-CV-00473-486; Revised List of Terms/Constructions

[External Email]
Counsel:

Pursuant to the scheduling order's deadline to meet and confer to narrow terms in dispute and exchange revised lists of terms/constructions,
WSOU has no revisions to its list or constructions.

WSOU's list of terms remains as the eleven (11) selected by both sides and presented to the Court's clerk in the spreadsheet dated February
2, 2021.

Ryan Loveless | Etheridge Law Group
2600 East Southlake Blvd | Suite 120-324 |Southlake, TX 76092
ryan@etheridgelaw.com | T 972 292 8303 | F 817 887 5950

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review, disclosure,
distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to you in error, please reply to advise
the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.
